         Case 1:18-cv-03202-DKC Document 42 Filed 02/14/20 Page 1 of 5



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

TONY DEWITT,                                           )
                                                       )
                                      Plaintiff,       )
                                                       )
               v.                                      )      1:18-cv-03202-DKC
                                                       )
WILLIAM RITZ, et. al.,                                 )
                                                       )     Hon. Deborah K. Chasanow
                                      Defendants.      )


                             PARTIES’ JOINT STATUS REPORT
        Plaintiff, Tony Dewitt, by his attorney, and Defendants William Ritz, Gregory

MacGillivary, and Kevin Turner (the “Individual Defendants”), by their attorneys, pursuant to

this Court’s Scheduling Order issued on January 31, 2020, respectfully submit a joint status

report, stating the following:

   1.      The parties do not consent to proceed in this case before a United States Magistrate

           Judge.

   2.      The parties agree to participate in a mediation session with a Magistrate Judge at the

           end of fact discovery. The defense anticipates needing a year to conduct discovery.

           The Plaintiff believes that not only can discovery be completed sooner, but also that

           the parties should have a good handle on the evidence in the case in no later than six

           months at which time the Plaintiff proposes to have the mediation session.

   3.      The parties jointly represent that the issues in this case will encompass Plaintiff’s

           alleged damages arising out of the investigation, malicious prosecution, and

           conviction for the murder of Sherene Moore and shooting of Maurice Booker..

   4.      The parties request two modifications to the initial Scheduling Order, given the

           number of third-party witnesses, documents, and third-party discovery involved in
                                                   1
     Case 1:18-cv-03202-DKC Document 42 Filed 02/14/20 Page 2 of 5



      this case: (1) increased deposition hours to depose fact witnesses; and (2) an extended

      discovery timeline.

5.    With regard to the deposition hour limit: Although the parties have not yet conducted

      discovery, at this point, the parties believe that this will be a case in which a

      significant number of fact witnesses will need to be deposed. The parties agree that

      25 hours will be insufficient.

      a. The parties believe that there are numerous fact witnesses who will need to be

         deposed, with the likely possibility that more deponents will come to light during

         discovery. This includes, but is not limited to: Plaintiff; three Defendants,

         eyewitnesses, witnesses who testified at trial, Plaintiff’s post-conviction attorney,

         expert witnesses, and Plaintiff’s damages witnesses. Further, many of the facts at

         issue in this case occurred nearly 20 years ago. As such, even with witnesses who

         may have had a smaller role in the homicide investigation, time will have to be

         allocated to allow the deponents to review documents and/or materials in order to

         refresh their recollections. Consequently, the parties seek to increase the

         deposition hour limit to 100 hours per side. (This would not include expert

         witnesses, or fact/expert hybrid witnesses).

6.    With regard to the discovery timeline, the plaintiff requests to extend the fact

      discovery deadline to eight months because the parties expect to depose a significant

      number of witnesses, including the parties. Individual Defendants request to extend

      the fact discovery deadline to twelve months because of the number of documents

      that will need to be gathered from third parties (court files, defense attorney files,

      prosecutor files, prison records, etc.) and the depositions that will have to take place



                                             2
         Case 1:18-cv-03202-DKC Document 42 Filed 02/14/20 Page 3 of 5



           after these materials are gathered. During the discovery period the parties will need

           time to find and produce documents and/or materials that were generated in relation

           to Plaintiff’s alleged wrongful conviction, which include, but are not limited to the

           documents, recordings, and/or materials created during the course of the 2002

           homicide investigation, the trial, the post- conviction hearing, Plaintiff’s

           incarceration, and Plaintiff’s release. The parties will also need time to arrange for the

           inspection of evidence and files, locate witnesses from 20 years ago, and resolve

           discovery disputes.

           a. The parties request that the deadline for the disclosures of experts and written

               expert reports under Rule 26(a)(2) be moved until after the fact discovery period,

               and be extended to permit additional time before each side to disclose its experts.

               Plaintiff proposes 30 days for each side to disclose its experts, while Individual

               Defendants propose 60 days. This extended time period will allow the expert

               witnesses to have access to deposition transcripts and any additional evidence that

               may be needed to produce expert reports. Further, this extension will enable the

               parties to have sufficient time to schedule the experts’ depositions after the

               disclosures have been made.

           b. Accordingly, the plaintiff submits the following proposed amended schedule:

Fact discovery commences                                                       February 14, 2020
Motions to amend the pleadings or for joinder of additional parties            March 16, 2020
Fact discovery ends                                                            October 15, 2021
Plaintiff’s Rule 26(a)(2) expert disclosures                                   November 15, 2021
Defendants Rule 26(a)(2) expert disclosures                                    December 17, 2021
Plaintiff’s rebuttal Rule 26(a)(2) expert disclosures                          January 19, 2021


                                                 3
         Case 1:18-cv-03202-DKC Document 42 Filed 02/14/20 Page 4 of 5



Rule 26(e)(2) supplementation of disclosures and responses                    February 2, 2021
Completion of Discovery; submission of Post-Discovery Joint Status            February 18 , 2021
Report
Dispositive pretrial motions deadline                                         March 18, 2021


c. Accordingly, Individual Defendants submit the following proposed schedule:
Fact discovery commences                                                      February 14, 2020
Motions to amend the pleadings or for joinder of additional parties           March 16, 2020
Fact discovery ends                                                           February 15, 2021
Plaintiff’s Rule 26(a)(2) expert disclosures                                  April 15, 2021
Defendants Rule 26(a)(2) expert disclosures                                   June 15, 2021
Plaintiff’s rebuttal Rule 26(a)(2) expert disclosures                         July 15, 2021
Rule 26(e)(2) supplementation of disclosures and responses                    August 15, 2021
Completion of Discovery; submission of Post-Discovery Joint Status            September 15 ,
Report                                                                        2021
Dispositive pretrial motions deadline                                         October 30, 2021


Date: February 6, 2020                                  Respectfully Submitted,
                                                        /s/ Charles H. Edwards IV
                                                        Charles H. Edwards IV, Bar ID 29977
                                                        P.O. Box 27166
                                                        1010 Light Street
                                                        Baltimore, Maryland 21230
                                                        Phone: (410) 547-8568
                                                        Fax: (410) 547-0036
                                                        charles.edwards@robinhoodlawyers.com
                                                        Counsel for the Plaintiff

                                                        /s/ Shneur Nathan
                                                        Shneur Nathan, Bar No. 20707
                                                        Avi T. Kamionski, Bar No. 20703
                                                        Mayer Engelsberg, Bar ID 21105
                                                        Nathan & Kamionski LLP
                                                        201 N. Charles St., Suite 1202
                                                        Baltimore, MD 21201
                                                        Phone: (410) 885-4349

                                                 4
         Case 1:18-cv-03202-DKC Document 42 Filed 02/14/20 Page 5 of 5



                                                     Fax: (952) 658-3011
                                                     mengelsberg@nklawllp.com
                                                     snathan@nklawllp.com
                                                     Counsel for Defendants



                                 CERTIFICATE OF SERVICE
         I hereby certify that I electronically filed the foregoing document with the Clerk of the
Court using the CM/ECF system, which sent electronic notification of the filing on the same day
to all counsel of record.
                                                     /s/ Shneur Nathan
                                                     Shneur Nathan




                                                5
